Case 1:18-cv-00495-MSM-PAS Document 35 Filed 10/10/19 Page 1 of 2 PagelD #: 735

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

HENRY SALAZAR,
Plaintiff,

Vv.

SELENE FINANCE, LP; U.S. BANK
NATIONAL ASSOCIATION AS LEGAL TITLE
TRUSTEE FOR BCAT 2016-18TT; and PEDRO
TAVERAS,

Defendants.

 

 

C.A. No. 1:18-cv-00495-WES-PAS

DEFENDANTS SELENE FINANCE LP AND U.S. BANK, AS TRUSTEE’S
MOTION TO DISMISS

Defendants, Selene Finance LP and U.S. Bank National Association, not in its individual

capacity, but solely as Legal Title Trustee for BCAT 2016-18TT (collectively “Defendants”)

hereby move to dismiss Plaintiff, Henry Salazar’s, Complaint pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted.

In support of this Motion, Defendants submit the accompanying Memorandum of Law.

WHEREFORE, Defendants, Selene Finance LP and U.S. Bank National Association, not

in its individual capacity, but solely as Legal Title Trustee for BCAT 2016-18TT, respectfully

request that this Court dismiss the Plaintiff, Henry Salazar’s Complaint, with prejudice and enter

judgment in their favor.

1012775\3045 13582.v1
Case 1:18-cv-00495-MSM-PAS Document 35 Filed 10/10/19 Page 2 of 2 PagelD #: 736

Respectfully submitted,

SELENE FINANCE LP; AND U.S. BANK
NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY, BUT SOLELY
AS LEGAL TITLE TRUSTEE FOR BCAT
2016-18TT,

By Their Attorneys,

/s/ Samuel C. Bodurtha

Samuel C. Bodurtha, Bar No. 7075
HINSHAW & CULBERTSON LLP
321 South Main Street, Suite 301
Providence, RI 02903

Telephone: (401) 751-0842
Facsimile: (401) 751-0072
sbodurtha@hinshawlaw.com

 

Dated: October 10, 2019

 

CERTIFICATE OF SERVICE

I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
October 10, 2019.

/s/ Samuel C. Bodurtha
Samuel C. Bodurtha

 

1012775\304513582.v1
